FILED
                           NOT FOR PUBLICATION
                                                                              MAY 16 2022
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


ROBERT BARROZO,                                  No.   21-55916

              Plaintiff-Appellant,               D.C. No.
                                                 2:20-cv-07678-GW-PD
 v.

COUNTY OF LOS ANGELES, by and                    MEMORANDUM*
through The Los Angeles County Sheriff’s
Department; et al.,

              Defendants-Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                            Submitted May 12, 2022**
                              Pasadena, California

Before: IKUTA and NGUYEN, Circuit Judges, and DANIELS,*** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable George B. Daniels, United States District Judge for the
Southern District of New York, sitting by designation.
      Robert Barrozo appeals the denial of his request for the district court to take

judicial notice of an expert report issued in a separate family court Report. He also

appeals the district court’s grant of summary judgment dismissing his three claims

of constitutional violations under 28 U.S.C. § 1983 for judicial deception, unlawful

arrest, and for unconstitutional policies, procedures, customs, and practices under

Monell v. Dep’t of Soc. Servs. Of the City of New York, 436 U.S. 658 (1978). We

review the denial of judicial notice for abuse of discretion, United States v. 14.02

Acres of Land More or Less in Fresno County, 547 F.3d 943, 955 (9th Cir. 2008),

and the decision to grant summary judgment de novo, Bravo v. City of Santa

Maria, 665 F.3d 1076, 1083 (9th Cir. 2011), and we affirm.

      Barrozo fails to establish that the district court abused its discretion in

declining to take judicial notice of the Report, as the Report was unauthenticated,

confidential, and unrelated to the issues in this immediate action. Barrozo’s

contentions regarding the significance of the Report undermines his claim that the

district court abused its discretion, because “a court may not take judicial notice of

proceedings or records in another case so as to supply, without formal introduction

of evidence, facts essential to support a contention in a cause then before it.” M/V

Am. Queen v. San Diego Marine Constr. Corp., 708 F.2d 1483, 1491 (9th

Cir.1983). Moreover, the Report is a highly confidential document that can only

                                           2
be shared with relevant parties. Barrozo has failed to show why the district court

was required to pierce this confidentiality when neither party in this suit were

parties to the suit involving the confidential document. Reyn’s Pasta Bella, LLC v.

Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006) (taking judicial notice of

sealed documents when a party in the action before the court was already privy to

the sealed documents). Lastly, Barrozo’s allegations about the importance of the

Report are misplaced. The Report provides no facts regarding what Detective

Farias knew when receiving and effectuating the arrest warrant, nor any policies

and customs in place by the Los Angeles County Sherriff’s Department. See Ruiz

v. City of Santa Maria, 160 F.3d 543, 548 n.13 (9th Cir. 1998) (denying request for

judicial notice where facts had no bearing on the relevant issue on appeal).

      Summary judgment dismissing Barrozo’s claims was proper because there is

no genuine issue of material fact demonstrating judicial deception or that there

were any illegal policies, procedures, or customs in place. The district court

correctly found that Plaintiff has provided no evidence supporting a “substantial

showing of deception.” Ewing v. City of Stockton, 588 F.3d 1218, 1224 (9th Cir.

2009). Barrozo’s claims about his former daughter-in-law’s vendetta against him

do not amount to constitutional violations committed by Detective Farias. Even if

we were to assume an assertion regarding such a vendetta to be true, a claim of

                                          3
judicial deception cannot “be based on an officer’s erroneous assumptions about

the evidence he has received.” Id. There are even fewer facts supporting a Monell

claim against LA County. Given that there is no proof that Farias committed a

constitutional violation, a Monell claim cannot stand. Dougherty v. City of Covina,

654 F.3d 892, 900 (9th Cir. 2011). Likewise, there is no genuine issue of material

fact that any policy or custom was the “moving force” behind the alleged

constitutional violation. Id.

      AFFIRMED.




                                         4